The opinion of the court was delivered by
Williams,Chancellor.
It is fully settled that a court of equity can aid a creditor to enforce a judgment of a court of law. When there is a legal claim established, by a judgment, and the courts of law are unable to afford an adequate relief, from a defect in their process or powers, a court of chancery may assist the creditor to reach the property of the debtor, which cannot be taken on an execution. Several cases of this kind aré enumerated in the opinion delivered in the case of Hadden v. Spader, 5 Johns. Ch. R. 280, and 20 Johnson’s R. 554.— There may be a difficulty in ascertaining what remedy should be afforded in the case of a corporation, and in applying the remedy so as not to do injustice to individual interests, but still, if individuals have not done all which they mght or could do to fulfil their legal and moral duties, the consequences are their own. In this case, it is ascertained by the judgment of the supreme court, that the defendants were indebted to the estate, of which the oratrix is administratrix, and they are under a legal and moral obligation to pay the debt, if they are able. They have had the means in their hands to satisfy a part, if not the whole, of the claim of the *287oratrix. The ordinary process of a court of law is inade- “ * quate to enforce a satisfaction of the judgment. The individuals composing the society are not personally liable,unless they have made themselves so by some act or default. An execution against the society cannot be levied on the separate property of the individual members. The statute,directing the mode of proceeding with executions against corporations, applies to public and political corporations, who may vote and levy a tax. This association has no such power. If the real estate which they have, and which consists of a meeting house, was liable to execution, the'oratrix could levy thereon and would not need the aid of a court of equity. But this property is not liable for the debt. The several pew holders have an individual interest in the meeting house. They may or may not be members of the society, and although the fee of the land may be in the society, yet it is subject to the rights of the individual pew holders, as well as to any right which the public may have acquired, to have it kept for the purpose for which it was originally dedicated. It is not liable to be taken on execution issuing on the judgment of the oratrix, and for the same reasons that it is not liable, a sale of it should not be decreed.
As there does not appear to be any means, by which the oratrix can obtain satisfaction by the ordinary process of law, the inquiry is whether there is any property or funds, by which this court can decree a satisfaction of the execution.
It appears that at an early, day, and when Mr. Bigelow was settled, a fund was raised to provide for his support. This fund consisted of notes and obligations against different individuals, and the moneys collected have been, from time to time, loaned out. The manner in which the fund was obtained is not particularly set forth. Probably it was designed that the annual interest alone should be appropriated for the support of their minister. It does hot appear, however, that it has been so considered, nor do we know that there was any limitation as to what part of the money given should be applied for this purpose,or that the contributors thereto annexed any'terms or conditions to their contributions. All the individual members,who have answered, consent to the appoint*288ment of a receiver and the application of the fund to the ex- . tmguishment of the debt of the oratrix, as far as it will go, From the answer of one of the members of the society, it appears that this fund was diminished to a comparatively small sum. From this answer,as well as that of another of the members, it would seem there was to the amount of about fifteen hundred dollars, in good and collectable notes, at the death of Mr. Bigelow, and there appears to be no question made, but that this fund was designed and may be appropriated to pay the salary of Mr, Bigelow, while he lived, and the debt in favor of his personal representatives, arising from the arrears of that salary unpaid. It was the duty of the society, on the death of Mr. Bigelow, to appropriate this fund for that purpose, and what was the duty of the society was the duty of the individual members, and if they have suffered the fund to be wasted and lost,through carelessness, negligence, or misfeasance, it must be their loss. Instead of appropriating it in this way, it seems they have been engaged in a law suit, in contesting the claim of the oratrix and defending this bill. Although it may have been right and just that they should thus contest the claim, yet they must be subject to the same rules which apply to other suitors. If they fail, they mustióse their own, and pay their adversaries’ cost. They cannot appropriate this fund to that purpose until the debt of the oratrix is first paid. If-the society formed in 1834 has had the benefit of any part of it, they must repay it,if it is wanted to pay the just debts and charges of the defendants.
We are of opinion that the oratrix has a just claim to have all the fund existing at the death of the intestate, or so much thereof as is necessary for the purpose, appropriated to the paymentof the demand or judgment in her favor,as administratrix. And the individual members of the society, at that time, who might or could control the same, are responsible that it should be so applied. The decree of the court will therefore be, that a receiver be appointed to receive and collect whatever may remain of the fund and apply the same, or so much thereof as may he necessary for that purpose, to the payment of the judgment whidi the oratrix has obtained; that it be referred to a master to ascertain the situation of *289the fund in June 1832, when Mr. Bigelow died, and of the defendants, and who were members of the society at that time. And if the fund was sufficient, at that time, to satisfy' the debt of the oratrix, but is now insufficient, those of * . the defendants, who were members at that time, must pay whatever the fund, as it now is, falls short of paying the judgment, or the sum which the master may find was good and collectable at that time. •